Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2018

                                      No. 04-18-00812-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                 v.

     Naomi MARKHAM, Carrie Markham, And Trevor Markham, Individually and as The
              Administrator of The Estate of Joslyn Markham, Deceased,,
                                      Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-01166
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
       The reporter’s record was due November 8, 2018. On November 2, 2018, court reporter,
Debra Jimenez, filed a notification of late record, stating the portion of the reporter’s record for
which she is responsible has not been filed because appellant has not paid or made arrangements
to pay her fee to prepare the record and appellant is not entitled to the record without paying the
fee. Thereafter, on November 9, 2018, Ms. Jimenez filed the portion of the reporter’s record for
which she is responsible. Accordingly, the notification of late record filed by Ms. Jimenez is
DENIED AS MOOT.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court